By the Court.
• A judgment ordering the cancellation of the lease of a railroad, executed by its owner to another company, is a judgment directly affecting the stockholder of the lessor; and when the company refuses to appeal from the decree, any one of the stockholders on behalf of himself and other stockholders, may appeal therefrom under the provisions of § 5226, Rev. Stats., as a “person directly affected’’.thereby, when there is reason to believe that the officers of the company have an interest in common with the plaintiffs in the case, and that in refusing, or neglecting, to appeal, they are acting in, and controlled by, that interest. And it is the duty of the court to which an appeal has been taken, under such circumstances, to hear the case upon its merits, allowing additional pleadings to be filed as the justice of the ease may require, and should not dismiss the case otherwise than upon it merits.

Judgment reversed, and cause remanded for further proceedings.